DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks/Arguments
Applicant’s Response to the Non-Final Rejection, received on 31 January 2022 (“Response”) is acknowledged. The Response appears to be a bona fide attempt at furthering prosecution and the Examiner will treat the Response as fully responsive. 
Applicant’s arguments with respect to claim 1-5, 7-10, and 12-16 have been considered but are moot because the arguments are not persuasive to overcome the rejection or arguments do not apply to any of the references being used in the current rejection(s). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 10,496,884 B1) in view of Suzuki et al. (US 2012/0019520 A1).
a.	Regarding claim 1, Nguyen discloses a non-transitory computer readable medium having content which cause by one or more processors of a computing device to perform a method (Nguyen discloses that “The methods and systems described in the present disclosure may be implemented in hardware, software, firmware or any combination thereof. Features described as blocks, modules or components may be implemented together (e.g., in a 
selecting, by a processor among the one or more processors, the plurality of different data in the data set including data comprised of one or more feature groups (Nguyen discloses that “a textbook having images, for example, a textbook having medical images is digitized, such digital image having related text and/or annotations” at Fig. 5a-510 and col. 4, lines 3-12);
transforming, by the processor, a value for one or more feature groups included in each data among the plurality of different data (Nguyen discloses that “the computer can transform the image for neural network processing” at Fig. 5a-650 and col. 4, lines 47-52);
assigning, by the processor, an abnormal label to each transformed data (Nguyen discloses that “The computer can generate discrete determinate labels and/or descriptions 620 by using natural language processing to determine whether the related text indicates that an anatomical finding, abnormality or pathology is present within the corresponding image. The computer can generate the label or labels corresponding to the determined finding or findings, and then and maintain a relationship between the labels, descriptions, and images” at Figs. 6-620 and 630 and col. 4, lines 22-28); and
calculating, by the processor, the transformed data using a model (Nguyen discloses that “the computer can train a neural network with the transformed images and their corresponding discrete determinate labels” at Fig. 5a-700 and col. 4, lines 64-66).

Suzuki discloses disclose receiving a plurality of different data in a data set including data comprised of one or more feature groups obtained by a sensor, the plurality of different data in a data set including data acquired before and after a setting change of an equipment coupled to the sensor (Suzuki discloses plurality of image data are stored and used such as the original image data and some processed image from the original image such as the left-eye image data, right-eye image data, destination height data from the virtual camera set at Fig. 1 and Fig. 11 and ¶¶0055 and 0129-0135).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the plurality of data including the original image data and the processed image data of Suzuki to Nguyen’s process of labeling.
The suggestion/motivation would have been to “[allow] the generation of more realistic and natural stereoscopically visible image” (Suzuki; ¶0020).
b.	Regarding claim 2, the combination applied in claim 1 discloses wherein the plurality of different data is comprised of data included in a same cluster or different clusters (Nguyen discloses that “the image and the corresponding label to the network 710, and then adapts the neural network parameters to minimize a cost function 720, where the network parameters are the internal parameters of the neural network and the entire network can be represented as parameterized functions that map raw image pixels to class scores” at Fig. 7 and col. 4, line 63- col. 5, line 5).
c.	Regarding claim 3, the combination applied in claim 1 discloses wherein the method further comprises generating a plurality of data subsets through clustering data of the data set (Nguyen discloses that “the image and the corresponding label to the network 710, and 
d.	Regarding claim 4, the combination applied in claim 1 discloses wherein the generating a plurality of data subsets through clustering data of the data set includes processing by a classification model trained by using a cost function based on triple loss (Nguyen discloses that “the image and the corresponding label to the network 710, and then adapts the neural network parameters to minimize a cost function 720, where the network parameters are the internal parameters of the neural network and the entire network can be represented as parameterized functions that map raw image pixels to class scores” at Fig. 7 and col. 4, line 63- col. 5, line 20; incl. equation).
e.	Regarding claim 5, the combination applied in claim 1 discloses wherein each data subset in the plurality of data subsets includes different data having a normal pattern (Nguyen discloses that “a textbook having images, for example, a textbook having medical images is digitized, such digital image having related text and/or annotations” at Fig. 5a-510 and col. 4, lines 3-12).
f.	Regarding claim 7, the combination applied in claim 1 discloses wherein the transforming a part of each data from the selected different data includes exchanging value for one data and value for another data among the plurality of data (Nguyen discloses that “the image and the corresponding label to the network 710, and then adapts the neural network parameters to minimize a cost function 720, where the network parameters are the internal parameters of the neural network and the entire network can be represented as parameterized functions that map raw image pixels to class scores” at Fig. 7 and col. 4, line 63- col. 5, line 5).
g.	Regarding claim 8, the combination applied in claim 1 discloses wherein the exchanging value for one data and value for another data among the plurality of data includes 
h.	Regarding claim 9, the combination applied in claim 1 discloses wherein the exchanging value for one data and value for another data among the plurality of data includes exchanging values for data belonging to the same feature group in each data (Nguyen discloses that “the image and the corresponding label to the network 710, and then adapts the neural network parameters to minimize a cost function 720, where the network parameters are the internal parameters of the neural network and the entire network can be represented as parameterized functions that map raw image pixels to class scores” at Fig. 7 and col. 4, line 63- col. 5, line 5).
i.	Regarding claim 10, the combination applied in claim 1 discloses wherein the data included in the data set is a normal data (Nguyen discloses that “a textbook having images, for example, a textbook having medical images is digitized, such digital image having related text and/or annotations” at Fig. 5a-510 and col. 4, lines 3-12).
j.	Regarding claim 12, the combination applied in claim 1 discloses wherein the calculating the transformed data using a model includes testing a performance of the model through calculating the transformed data using the model (Nguyen discloses that “the computer can train a neural network with the transformed images and their corresponding discrete determinate labels” at Fig. 5a-700 and col. 4, lines 64-66).
k.	Regarding claim 13, the combination applied in claim 1 discloses wherein the testing a performance of the model through calculating the transformed data using the model includes an operation of testing a performance of the model based on whether or not the 
l.	Regarding claim 14, the combination applied in claim 1 discloses wherein each feature group is comprised of items associated among a plurality of items included in the data (Nguyen discloses that “a textbook having images, for example, a textbook having medical images is digitized, such digital image having related text and/or annotations” at Fig. 5a-510 and col. 4, lines 3-12).
m.	Regarding claims 15-16, claims are analogous and correspond to claim 1. See rejection of claim 1 for further explanation.
n.	Regarding claim 17, the combination applied in claim 1 discloses wherein the contents comprise instructions executed by the one or more processors of the computing device (Nguyen discloses that “The methods and systems described in the present disclosure may be implemented in hardware, software, firmware or any combination thereof. Features described as blocks, modules or components may be implemented together (e.g., in a logic device such as 
o.	Regarding claim 18, the combination applied in claim 1 discloses wherein the setting change of the equipment includes changing of operation parameters of the equipment (Suzuki has several setting operation such as “operation buttons 14A to 14L (FIG. 1, FIG. 3A to FIG. 3D), an analog stick 15, an LED 16A and an LED 16B, an insertion opening 17” at Fig.1 and ¶¶0055-0089).

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The following is a list of references pertained to the claimed invention:
Yamanaka: An image processing apparatus includes a size reducing unit that reduces sizes of a plurality of continuous images, which are still images obtained by continuously capturing images of a moving object, to thereby generate reduced continuous images; a mask generating unit that extracts moving object regions from the reduced continuous images, to thereby generate reduced moving object extraction mask images; a size restoring unit that enlarges the reduced moving object extraction mask images to the same size as original sizes of the continuous images that are not reduced by the size reducing unit, to thereby generate moving object extraction mask images; and a combining unit that extracts the moving object regions from the continuous images by using the moving object extraction mask images to thereby obtain moving object images, and combines the moving object images in a predetermined one of the continuous images. 
Tian et al. (US 2013/0329965 A1): A document authentication method employs Krawtchouk decomposition to analyze and compare document images. When printing an original document, the original document image is segmented into image patches, which preferably correspond to individual symbols of the document. Krawtchouk decomposition is applied to each image patch. The image patches are classified into image patch classes using their Krawtchouk coefficients. The locations of all image patches belonging to each class are obtained and stored along with the Krawtchouk coefficients for each class. When authenticating a target document, the same segmentation, Krawtchouk decomposition and classification steps are applied to the target document image, and the locations of all image patches belonging to each class are obtained. The image patch classes and the locations of image patches belonging to each class for the original and target document image are compared to detect alterations present in the target document. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.